Fourth Court of Appeals
                                           San Antonio, Texas
                                                May 27, 2015

                                             No. 04-15-00074-CV

                                               Stacey SCOTT,
                                                  Appellant

                                                  v.
                                       Larry Furrow and Keller /s
                             Larry FURROW and Keller Williams Legacy Group,
                                               Appellees

                       From the 25th Judicial District Court, Guadalupe County, Texas
                                        Trial Court No. 13-1125-CV
                                Honorable W.C. Kirkendall, Judge Presiding

                                                 ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to June 29, 2015.


                                                            PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Tracia Lee                                    Vaughan E. Waters
                 Tracia Y. Lee, P.L.L.C.                       Thornton, Biechlin, Segrato, Reynolds & Guerra, L.C.
                 P.O. Box 171022                               100 N.E. Loop 410, Suite 500
                 Austin, TX 78717                              San Antonio, TX 78216

                 Stacey Jo Scott
                 634 Ashmore Avenue
                 New Braunfels, TX 78130